Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 1 of 63 Page ID #:162




              EXHIBIT A
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 2 of 63 Page ID #:163
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 3 of 63 Page ID #:164
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 4 of 63 Page ID #:165
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 5 of 63 Page ID #:166




              EXHIBIT B
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 6 of 63 Page ID #:167
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 7 of 63 Page ID #:168
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 8 of 63 Page ID #:169




              EXHIBIT C
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 9 of 63 Page ID #:170



Dear Judge Real,
My name is Vanessa Ortega , I am 23 years old and I am Albert Ortega’s oldest daughter.
I work as a salon manager at Sunless Beauty.
My dad is someone who is dedicated and passionate. I remember him coming home from work
or class and was excited to tell us what he learned that day. Of course as a young child I knew
nothing about solar paneling but it was exciting to see how excited he would get to tell me things
that made him happy. Being without my dad in my life has been hard, I understand he has made
some wrong choices, but with encouragement and a great support system I do believe my dad
will be able to do great things here in the real world. This year on July 4, it will be 4 years since
my mom has passed away. It was during this rough time my dad showed me and my sisters so
much love and support even though he could not physically be with us. He called everyday, sent
us encouraging letters and just always reminded us that our mom holds a special place in his
heart. Although my dad is remarried, my mothers and his relationship was full of love and
respect. Now, me and my sisters need him more than ever. I want him to see me get married and
for him to see my sisters to graduate college. To start a new life with him being 100% present in
our lives. My dad has missed out on so many amazing mile stones that I am confident that he
will not want to miss out on any more. I believe him when he says , the old Albert is gone, and is
ready to show everyone what a great addition to society he will be. With the support of my
sisters, my grandma, aunts, uncles, and cousins we are ready to come together as one to be there
for my dad. I hope you are able to see who the real Albert Ortega is. Thank you.

Sincerely,
Vanessa Ortega
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 10 of 63 Page ID #:171




               EXHIBIT D
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 11 of 63 Page ID #:172



 Dear judge real



 My name is Francisco Javier ortega
 I am a emergency transportation aide at
 Káiser permanente emergency room

 I am mr.albert Juan ortega
 Younger brother



 As a child Albert was a good brother did good in school good with his homework I always asked him for
 help and he always helped I am only younger by a year so I did he just had so he always knew the
 answer to. Y homework all the way till I finished school loved by teachers and staff that I recall. Y
 brother is a friendly funny always making everyone laugh.Always helping everyone who he could
 specially he’s family a experience I had lots but one that I had out of many is my health is bad he toke to
 the hospital and stayed the whole night with me he did this all the time I need my brothers by my side I
 had a kidney transplant on November 24/2017 everything is better with myself but I need a lot of help
 at hospital where I had my surgery they mentioned to get all my family involved he is still there for me I
 am sure he would be more help at home with us his family.
 Judge real the offense my brother committed that is not him it’s not him that is not the type of person
 he is he is different than that his character is different.he always tells me to forgive him that he has
 expressed to me for not being able to be there during times of need for the mistake he he did
 Your honor my brother will not commit anymore offenses because he has all his family that he lost out
 of on special occasions with family his daughters nieces myself and our mom my brother always tells his
 plans about how he plans to work with education he has revived making good choices in life for himself
 taking cake of his family.your honor judge real I willing to help my brother by offering all my help I have
 a good job I am a good person I can help him change I am also a church boy I take him with me and my
 family he has a good heart you’re honor please I know he has committed an offense please I ask for an
 opportunity to have my brother in our lives again.


 Thank you for finding the time to read my letter
 Your honor judge real
 From Francisco j.ortega
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 12 of 63 Page ID #:173




               EXHIBIT E
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 13 of 63 Page ID #:174
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 14 of 63 Page ID #:175
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 15 of 63 Page ID #:176
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 16 of 63 Page ID #:177
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 17 of 63 Page ID #:178
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 18 of 63 Page ID #:179
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 19 of 63 Page ID #:180
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 20 of 63 Page ID #:181
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 21 of 63 Page ID #:182
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 22 of 63 Page ID #:183
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 23 of 63 Page ID #:184
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 24 of 63 Page ID #:185
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 25 of 63 Page ID #:186
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 26 of 63 Page ID #:187
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 27 of 63 Page ID #:188
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 28 of 63 Page ID #:189
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 29 of 63 Page ID #:190
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 30 of 63 Page ID #:191
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 31 of 63 Page ID #:192
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 32 of 63 Page ID #:193
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 33 of 63 Page ID #:194
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 34 of 63 Page ID #:195
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 35 of 63 Page ID #:196
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 36 of 63 Page ID #:197
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 37 of 63 Page ID #:198
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 38 of 63 Page ID #:199
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 39 of 63 Page ID #:200
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 40 of 63 Page ID #:201
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 41 of 63 Page ID #:202
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 42 of 63 Page ID #:203
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 43 of 63 Page ID #:204
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 44 of 63 Page ID #:205
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 45 of 63 Page ID #:206
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 46 of 63 Page ID #:207
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 47 of 63 Page ID #:208
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 48 of 63 Page ID #:209
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 49 of 63 Page ID #:210
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 50 of 63 Page ID #:211
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 51 of 63 Page ID #:212
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 52 of 63 Page ID #:213
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 53 of 63 Page ID #:214
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 54 of 63 Page ID #:215
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 55 of 63 Page ID #:216
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 56 of 63 Page ID #:217
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 57 of 63 Page ID #:218
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 58 of 63 Page ID #:219
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 59 of 63 Page ID #:220
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 60 of 63 Page ID #:221
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 61 of 63 Page ID #:222
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 62 of 63 Page ID #:223
Case 2:18-cv-04619-TJH Document 17-1 Filed 03/13/19 Page 63 of 63 Page ID #:224
